Case 18-34126       Doc 18   Filed 03/05/19 Entered 03/05/19 11:02:04   Desc Main
                               Document     Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


  In re:                                  Chapter 7

  Raquel A. Calabas and Joselito          Bankruptcy No. 18-34126
  L. Calabas,
                                          Honorable Janet S. Baer
                        Debtor.

                               NOTICE OF MOTION

       Please take notice that on Wednesday, March 13, 2019, at 9:30
  A.M., or as soon thereafter as counsel may be heard, the undersigned
  attorneys shall appear before the Honorable Janet S. Baer, United States
  Bankruptcy Judge for the Northern District of Illinois, in Courtroom 615 of
  the Everett McKinley Dirksen United States Courthouse, 219 South
  Dearborn Street, Chicago, Illinois, and then and there shall present the
  attached Motion to Extend Time to File Complaints under Section
  727, a copy of which is attached hereto and herewith served upon you.

  Dated: March 5, 2019                     Deborah K. Ebner, not
                                           individually but as the chapter 7
                                           trustee of the bankruptcy estate of
                                           Raquel A. Calabas and Joselito L.
                                           Calabas

                                           By: /s/ Ariane Holtschlag
                                           One of Her Proposed Attorneys

  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel: (312) 878-4830
  Fax: (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




       {00134433}
Case 18-34126    Doc 18     Filed 03/05/19 Entered 03/05/19 11:02:04     Desc Main
                              Document     Page 2 of 4


                            CERTIFICATE OF SERVICE
       I, Ariane Holtschlag, an attorney, hereby certify that on March 5,
  2019 pursuant to Section II.B.4 of the Administrative Procedure for the
  Case Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I
  caused a copy of the foregoing Notice of Motion and the accompanying
  Motion to Extend Time to File Complaints Under Section 727 to be served
  on the parties listed below by electronic notice where indicated by the
  presence of an electronic address or by first class mail where indicated by
  the presence of a postal address.
                                                 /s/ Ariane Holtschlag

                                  SERVICE LIST
  Registrants in the Case
  (Service via ECF)

  Paulina Garga-Chmiel              pgarga@chuhak.com; dgeorge@chuhak.com
  Deborah Kanner Ebner              dkebner@debnertrustee.com;
                                    dke@trustesolutions.net;
                                    IL53@ecfcbis.com;
                                    webmaster@debnertrustee.com;
                                    lizd@deborahebnerlaw.com
  Patrick S Layng                   USTPRegion11.ES.ECF@usdoj.gov
  David M Siegel                    davidsiegelbk@gmail.com;
                                    author@proofofpayments.com;
                                    R41057@notify.bestcase.com;
                                    johnellmannlaw@gmail.com
  Amanda J Wiese                    bankruptcy@hsbattys.com;
                                    bk4hsbm@gmail.com

  Non-Registrants
  (Service via U.S. Mail)

  Raquel A. Calabas             PRA Receivables Management, LLC
  Joselito L. Calabas           PO Box 41021
  556 S. Lynman Ave.            Norfolk, VA 23541
  Des Plaines, IL 60016




  {00134433}
Case 18-34126      Doc 18   Filed 03/05/19 Entered 03/05/19 11:02:04   Desc Main
                              Document     Page 3 of 4


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


  In re:                                  Chapter 7

  Raquel A. Calabas and Joselito          Bankruptcy No. 18-34126
  L. Calabas,
                                          Honorable Janet S. Baer
                       Debtor.

  MOTION TO EXTEND TIME TO FILE COMPLAINTS UNDER SECTION 727
         Deborah K. Ebner, not individually but as the chapter 7 trustee (the
  “Trustee”) of the bankruptcy estate of Raquel A. Calabas and Joselito L.
  Calabas (collectively, the “Debtors”) respectfully requests an order from
  this Court extending the deadline for filing complaints to seek denial of the
  Debtors’ discharges through and including May 10, 2019. In support of this
  motion the Trustee states as follows:

                                  JURISDICTION
         1.    The Court has jurisdiction over this motion pursuant to, among
  other things, 28 U.S.C. § 1334. The consideration of this motion is a core
  matter under 28 U.S.C. § 157.

                                 BACKGROUND
         2.    On December 10, 2018 (the “Petition Date”), the Debtors filed a
  voluntary petition for relief under Chapter 7 of title 11, United States Code
  (11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”)), in the United States
  Bankruptcy Court for the Northern District of Illinois, Eastern Division
  commencing the above referenced case (the “Case”).
         3.    Deborah K. Ebner was appointed as the interim trustee in the
  Case pursuant 11 U.S.C. § 701 and now serves as the permanent trustee in
  the Case. The Trustee is duly qualified and has all the powers of a trustee
  under, among other provisions, 11 U.S.C. § 704.




  {00134433}
Case 18-34126      Doc 18   Filed 03/05/19 Entered 03/05/19 11:02:04       Desc Main
                              Document     Page 4 of 4



         4.    The Trustee has a pending motion to employ Ariane Holtschlag
  and the Law Office of William J. Factor.

         5.    The last day for the Trustee to object is currently March 11,
  2019. In order for the Trustee to complete her investigation of the Debtors’
  financial affairs and determine if an objection to discharge is appropriate,
  the Trustee will need an extension of the deadline.

         6.    Therefore, the Trustee requests the deadline for filing a
  complaint objecting to the discharges of the Debtors through and including
  May 10, 2019.
         WHEREFORE, the Trustee requests that the last date to file
  complaints under Section 727 be extended through and including May 10,
  2019, and for such other and further relief as this honorable Court deems
  necessary.

  Dated: March 5, 2019                      Deborah K. Ebner, not
                                            individually but as the chapter 7
                                            trustee of the bankruptcy estate of
                                            Raquel A. Calabas and Joselito L.
                                            Calabas

                                            By: /s/ Ariane Holtschlag
                                            One of Her Proposed Attorneys




  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel: (312) 878-4830
  Fax: (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




  {00134433}
